Citation Nr: 0321807	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




REMAND

The veteran had active service from December 1984 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
1998, which denied service connection for peptic ulcer 
disease and a psychiatric disorder.  

In September 2002 the Board initiated additional development 
of evidence on these issues pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  However, that regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003).  In addition, the development was 
only partly completed.  While the records states the veteran 
failed to report for VA examinations requested by the Board, 
those records raise some question as to whether notice was 
sent to him at his correct address.  Under the circumstances, 
the veteran should be given another opportunity to report for 
examinations.  He should also be given an opportunity to 
submit records from Lenoir Hospital; efforts by the VA to 
obtain the records were unsuccessful. 

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should verify the correct 
address of the veteran.

2.  The RO should ask him to submit 
records of his treatment at Lenoir 
Memorial Hospital during the period of 
1982 to 1984 (the VA itself has been 
unable to obtain the records).

3.  The RO should have the veteran undergo 
a VA gastrointestinal examination to 
determine the nature and etiology of 
peptic ulcer disease.  A copy of the 
notice to report for examination should be 
placed in the claims folder.  The claims 
folder must be provided to and reviewed by 
the doctor.  Based on examination 
findings, review of historical record, and 
medical principles, the doctor should 
provide a medical opinion, with adequate 
rationale, as to the approximately date of 
onset of peptic ulcer disease.  If it is 
found that the disease began before 
service the doctor should address whether 
it increased in severity during service 
beyond natural progress of the disease.  

4.  The RO should have the veteran undergo 
a VA psychiatric examination to determine 
the nature and etiology of his psychiatric 
condition.  A copy of the notice to report 
for examination should be placed in the 
claims folder.  The claims folder must be 
provided to and reviewed by the doctor.  
Diagnoses of all current psychiatric 
disorders should be provided.  Based on 
examination findings, review of historical 
record, and medical principles, the doctor 
should provide a medical opinion, with 
adequate rationale, as to the 
approximately date of onset of current 
acquired psychiatric disorder, and whether 
they are related to the findings shown in 
the service medical records.  

5.  When the foregoing is accomplished to 
the extent possible, and after assuring 
that there has been compliance with the 
notice and duty to assist requirements of 
the law, the RO should readjudicate the 
claims for service connection for peptic 
ulcer disease and a psychiatric 
disability, taking into account all 
evidence received since the last 
supplemental statement of the case.  If 
the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


